DETAILED ACTION
	This Office Action is in response to the amendment filed on 07/22/2022 in which Claims 1-10 and 12-23  are presented for examination on the merits. Claims 1-10 and 12-23, now re-numbered as claims 1-22 are pending.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
	Response to Arguments
1.	In view of the claim amendments filed on 07/22/2022 applicant’s arguments in pages 8-11 of the REMARKS with respect to the rejection under 35 U.S.C § 103(a)  have been fully considered. Specially the following arguments in the remarks are persuasive: “..The Office Action asserts that DiMaggio paragraph [0021] teaches such a feature; however, DiMaggio at paragraph [0021] seems to provide that if a threshold security vulnerability of a device occurs, then an adjustment of the device is triggered. See Office Action, pg. 7. DiMaggio does not appear to mention adding an identifier related to identified signatures or patterns to a baseline attacker list. In addition, DiMaggio merely describes adding all collected data to a relational database. See DiMaggio, paragraph [0029]. No actions or steps are performed, regarding the data, prior to storage in DiMaggio. Further, DiMaggio does not teach, mention, or suggest that the identifiers added to a baseline attacker list are accessed by the attacker learning system and applied to a machine learning module”

	In view of the aforesaid amendments and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 04/28/2022 are hereby withdrawn. 
  				Allowable Subject Matter
2.	  Claims 1-10 and 12-23 are allowed over prior art of record.
Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 10, and 19 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
  	DiMaggio et al. (US 20190258807 A1, prior art on the record) discloses systems for enhancing security of devices in part by implementing and/or triggering automated physical device adjustments. In an aspect, systems disclosed herein can detect (e.g., using a device sensor) an occurrence of increased vulnerabilities to systems and devices that utilize private information. Upon the detection of such increased vulnerability, a vulnerability score can be generated and upon such vulnerability score being greater than a threshold score, an automated adjustment to a device occurs until the vulnerability score is reduced to a target vulnerability level. Thus, the methods, systems and devices disclosed herein perform operations that reduce vulnerabilities to systems and devices (e.g., some devices that utilize protected health information) that utilize private information or are governed by security regulations and compliance regimes (DiMaggio, Paragraph 0019).
 Further, DiMaggio et al. discloses that systems provide automated adjustments to device mechanisms to procure physical and non-physical security enhancements based on detected vulnerabilities. Furthermore, systems, methods, and devices are disclosed that can trigger the adjustment of such devices based on detection or determinations of the occurrence of threshold security vulnerabilities associated with such devices. In various non-limiting embodiments, disclosed herein, automated adjustments to devices can be employed based on determinations of one or more baseline security status of devices, detection of occurrences of vulnerability events beyond tolerable levels via score generation, analysis of vulnerability scores across a series of devices (some similarly situated), and other mechanisms (DiMaggio, Paragraph 0021).
  	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards systems and methods for identifying malicious actors or malicious activities. For example, security data can be received from one or more data sources, and one or more security counter measures can be applied to the received security data, e.g., by an initial detector, for identifying signatures or patterns in the received security data and determining whether to promote identifiers (e.g., uniform resource locators (“URLs”), IP addresses, domain names, etc.). 
	The subject matters of the independent claims 1, 10, and 19 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “…promoting the identifiers related to identified signatures or patterns to
the attacker learning system from the initial detector; in response to reception of promoted identifiers by the attacker learning system from the initial detector, applying a machine learning model of the attacker learning system to promoted identifiers and security data associated therewith; if the machine learning model determines that the promoted identifiers are malicious within a prescribed level of confidence, adding the identifiers that are determined to be malicious to an attacker database; and taking one or more preventative or remedial actions responsive to malicious identifiers in the attacker database....” in combination with the rest of the limitations recited in the independent claim 1.
 	Independent claims 10 and 19 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
 	Specifically, the substances of applicant’s arguments in pages 7-11 of the REMARKS filed on 07/22/2022 as cited above (under “Response to Arguments” section) in view of the claim amendments has been fully considered and are persuasive. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 10, and 19 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498